REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Alvidrez.  Alvidrez discloses a method for welding a first hose end at a joint with a second hose end in a seam that extends on a circumference of the first hose end, comprising pressing the first hose end and the second hose end together flat at the joint between two first clamping jaws that are moved towards each other (6:36-46 of Alvidrez, overlapping portion of hoses clamped in weld head); and welding the first hose end and the second hose end together by two first partial seams while pressed together (6:36-46 of Alvidrez, heat and pressure applied by weld heat to bond hoses together; seams would be formed on the top and bottom of hose and would therefore be partial seams), wherein a protective layer prevents a welding of the inside of the first hose end (5:10-14 of Alvidrez, anti-bonding agent prevents inside surface of first hose from being welded together.  While Wilkes suggests forming a circumferential heat seal by applying clamping force from two different directions oriented at 90° (i.e., transversely) to one another ([0064] of Wilkes), neither Alvidrez nor Wilkes teach or reasonably suggest a method as recited in claim 1 comprising erecting the partially welded hose joint from being pressed flat and pressing to joint together again flat transversely to the first partial seam.  Moreover, in Wilkes to cross sections of the hoses remain unflattened in the first and second welding steps.
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claims 2-9 depend either 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746